Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
	None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-7, a system for peer-to-peer wagering comprising: determine if the identified selected user agreed to the terms of the wager or made a counterwager; transmit the terms of the wager to the computing system for a third identified party of users if the selected identified user does not agree; determine if the third identified party of the users agreed to the terms of the wager or made a counterwager; receive payment from the selected identified user or the third identified party that has to be accepted before the wagering game occurs; link an agreed wagering activity of the user and either the selected identified user or the third identified party to allow the agreed wager to be placed; automatically place the wager on the wagering game according to the agreed wagering activity; and settle payment of the wager after the wagering game occurs directly between the user and the selected identified user or third identified party.
As per claims 8-14, a method for peer-to-peer wagering comprising the steps of: determining, by the computing system, if the selected identified user agreed to the terms of the wager or made a counterwager; transmitting, by the application, the terms of the wager to the computing system for a third identified party of the users if selected identified user does not agree; determining, by the application, if the third identified party of the users agreed to the terms of the wager or made a counterwager; receiving, by the computing system, payment from the selected identified user or the third identified party that has to be accepted before the wagering game occurs; linking, by the computing system, an agreed wagering activity of the user and either the selected identified user or the third identified party to allow the agreed wager to be placed; automatically placing, by the computing system, the wager on the wagering game according to the agreed wagering activity; and settling payment of the wager, by the computing system, after the wagering game occurs directly between the user and the identified selected user or third identified party.
As per claims 15-21, a non-transitory computer readable medium having computer-executable instructions for execution by one or more computing devices for peer-to-peer wagering, the computer-executable instructions comprising the steps of: determine if the selected identified user agreed to terms of the wager or made a counterwager; transmit the terms of the wager for a third identified party if selected identified user does not agree; determine if the third identified party agreed to the terms of the wager or made a counterwager; receive payment from the selected identified user or the third identified party that has to be accepted before the wagering game occurs; link an agreed wagering activity of the user and either the selected identified user or the third identified party to allow the agreed wager to be placed; automatically place the wager on the wagering game according to the agreed wagering activity; and settling payment of the wager after the wagering game occurs directly between the user and the selected identified user or third identified party.  

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715